Case 2:18-cv-05152-ENV-ST Document 26 Filed 12/11/19 Page 1 of 2 PageID #: 181



                                Kevin T. Conway, Esq.
                                  Attorney at Law
                                     Licensed in
                                    N.Y., N.J., C.T.

80 Red Schoolhouse Road, Suite 110                   c/o DeCotiis, Fitzpatrick, Cole & Giblin, LLC
Spring Valley, NY 10977                             500 Frank W. Burr Blvd., Ste. 31
Tel: (845) 352-0206                                 Teaneck, NJ 07666
Fax: (845) 352-0481                                 Tel: (201) 928-1100



                                       December 11, 2019
By CM/ECF

The Honorable Eric N. Vitaliano
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:     2:18-cv-05152-ENV-ST Plaintiff’s Letter Motion to Strike Defendant’s
              Affirmative Defenses

Dear Judge Vitaliano:

       This firm represents Plaintiff, Malibu Media, LLC. The undersigned on behalf of Plaintiff,
pursuant to His Honor’s Individual Motion Practice Rule III.A., hereby requests a Pre Motion
Conference to address Plaintiff’s filing of a Motion to Strike Defendant’s Affirmative Defenses
[CM/ECF 23].
                                           Background

         Plaintiff filed a complaint alleging copyright infringement against a John Doe Defendant
initially known to Plaintiff only by an IP address. Defendant’s true identity was known by his
Internet Service Provider (“ISP”). On November 9, 2018, Plaintiff was granted leave to serve a
third-party subpoena on Defendant’s ISP, to obtain the Defendant’s identifying information
[CM/ECF 8]. Plaintiff issued the subpoena promptly thereafter. The ISP responded to Plaintiff’s
subpoena providing Plaintiff with Defendant’s identifying information. On July 2, 2019, Plaintiff
filed its Amended Complaint [CM/ECF 14], which was served on Defendant with a copy of the
Summons on August 15, 2019 [CM/ECF 18]. Defendant’s counsel filed an Answer containing
twenty-three affirmative defenses on November 5, 2019 [CM/ECF 23].
Case 2:18-cv-05152-ENV-ST Document 26 Filed 12/11/19 Page 2 of 2 PageID #: 182




                             Motion to Strike Affirmative Defenses

       FRCP 12(f) allows a Court to “strike from a pleading any insufficient defense or any
redundant, immaterial, or scandalous matter” on its own or by way of a motion made by either
party.

      Here, Plaintiff intends to file a Motion to Strike Defendant’s Affirmative Defenses as
Defendant’s twenty-three Affirmative Defenses are insufficient and/or improper. The defenses
should be stricken pursuant to Fed. R. Civ. P. 12(f) because the defenses are barebone and do not
provide adequate notice to Plaintiff, and no additional law or fact exists in support of these
defenses. Indeed, the lack of facts and legal theories does not provide Plaintiff with even the most
basic notice. Defendant’s defenses also fail as a matter of law. To prevail on a motion to strike an
affirmative defense, the plaintiff must show that “‘(1) there is no question of fact which might
allow the defense to succeed; (2) there is no question of law which might allow the defense to
succeed; and (3) the plaintiff would be prejudiced by inclusion of the defense.’” Bernstein v. Mount
Ararat Cemetery Inc., No. 11–CV–0068, 2012 WL 3887228, at *9 (E.D.N.Y. Sept. 7,
2012) (quoting Houston v. Manheim–New York, No. 09–CV–4544, 2010 WL 744119, at *3
(S.D.N.Y. Mar. 3, 2010)).
        In the instant matter, Defendant’s affirmative defenses are barebones, lack merit, and no
question of fact or substantive law will provide for their success. To the contrary, precedent from
this and sister jurisdictions has previously foreclosed many of these legal avenues. Increased time
and     expense      of     litigation  may      constitute   sufficient    prejudice    to     strike
an affirmative defense. Coach, Inc. v. Kmart Corp., 756 F. Supp. 2d 421, 425 (S.D.N.Y.
2010); FDIC v. Eckert Seamans Cherin & Mellott, 754 F.Supp. 22, 23 (E.D.N.Y.1990) (“Where
the defense is insufficient as a matter of law, the defense should be stricken to eliminate the delay
and unnecessary expense from litigating the invalid claim.”). Plaintiff is happy to provide legal
and factual reasoning for the striking of each individual defense; however, with twenty-three
separate defenses, ample space is not available within this Letter Motion.
         For the foregoing reasons, Plaintiff respectfully requests that this Court permit Plaintiff to
file its Motion to Strike Defendant’s Affirmative Defenses.


       Date: December 11, 2019

                                                       Respectfully submitted,

                                               By:     /s/ Kevin T. Conway
                                                       Kevin T. Conway, Esq. (KC-3347)
                                                       80 Red Schoolhouse Road, Suite 110
                                                       Spring Valley, New York 10977
                                                       T: 845-352-0206
                                                       F: 845-352-0481
                                                       E-mail: ktcmalibu@gmail.com
                                                       Attorney for Plaintiff




                                                  2
